Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BW

 

EIGHTY-FIRST AMENDMENT

TO THE

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This EIGHTY-FIRST AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Charter Communications Holding Company, LLC, a
Delaware limited liability company (“Customer”). The effective date of this
Amendment is the date last signed below (the "Effective Date").  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement (CSG document No. 2298875) dated February 9, 2009,
as amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment. If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control. Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the Agreement.
Upon execution of this Amendment by the Parties, any subsequent reference to the
Agreement between the Parties shall mean the Agreement as amended by this
Amendment. Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree, as of the Effective Date, as follows:

 

1.   Pursuant to the Agreement, CSG currently provides support to Customer of
the Customer's end-to-end prerelease Customer Test Environment Region (the
"CTER") for CCS® nightly cycle processing ****** through ******** (the "CTER
Support Services").

 

Customer desires and CSG agrees to expand the CTER Support Services to be ******
through ******** and, as a result, Customer will receive additional support as
follows: (i) additional CSG operational support to monitor the cycle processing
on ****** and ******** in CTER (i.e., *********** * ***** (****) processing
support) (the "Additional CTER Support Services") and (ii) extending the code
table builds to be available ****** through ******** in CTER.

 

2.   As a result, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F shall be amended to include the fees set
forth below:

 

Description of Item/Unit of Measure

Frequency

Fee

Additional Test Environment Support Services

 

 

·Configuration of Code Table and Set-up for CCS Processing ****** through
******** (Note 1)

*** *******

$*********

·Additional CTER Support Services Fees (Note 2) (Note 3)

********

$*********

Note 1: Configuration of the code table and CCS Processing of the nightly cycle
****** through ******** will be as set forth in that certain, mutually agreed
upon, Statement of Work (CSG document no. 4109037).

Note 2: For purposes of clarification, the Additional CTER Support Services Fees
are incremental to the ******* Test Environment Support Services Fee as provided
in the Seventy-ninth Amendment dated March 9, 2015 (CSG document no. 4107829)
under the Agreement.  The Additional Support Services shall only be applicable
to the CTER and therefore exclude all other test environements (e.g. SmartLink
Sandbox Environment Support).

Note 3: The Additional CTER Support Services Fees shall be subject to the annual
adjustment to fees, pursuant to Section 5.3 of the Agreement.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Mike Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Name:  Mike Ciszek

 

Name:  Joseph T. Ruble

 

Title:  VP, Billing & Collections

 

Title:  EVP, CAO & General Counsel

 

Date:  12-11-15

 

Date:  15 Dec 2015

 